[Cite as In re Helfrich, 2014-Ohio-1933.]


                             IN THE COURT OF APPEALS OF OHIO
                                 FIFTH APPELLATE DISTRICT
                                      LICKING COUNTY

IN THE MATTER OF                                   :     Case No.13CA20

JAMES HELFRICH                                     :     DECISION AND
                                                         JUDGMENT ENTRY
                                                   :

                                                 :   May 2, 2014
                                             APPEARANCES:

James Helfrich, Pataskala, Ohio, pro se appellant.

Kenneth W. Oswalt, Licking County Prosecuting Attorney, and Mark A. Zanghi, Licking
County Assistant Prosecuting Attorney, Newark, Ohio, for appellee, State of Ohio.
* Harsha, J.:
        {¶1}     James Helfrich, who is a vexatious litigator under R.C. 2323.52, appeals

from a 2013 judgment finding him in contempt of court and sentencing him to concurrent

terms of 20 days in jail, fining him $500, and ordering him to pay court costs.

        {¶2}     Initially, the state has argued that Helfrich’s appeal is moot because he

served his jail sentence and filed an essay in lieu of paying the fine. However, he

neither acquiesced in the judgment nor intentionally abandoned his right to appeal.

Therefore, we reject this argument.

        {¶3}     Next, we cannot address the merits of the October 26, 2011 finding of

contempt because the trial court never imposed a sanction on that finding. Nor did the

trial court rely on that finding of contempt to increase the sentence on Helfrich’s current

contempt convictions. Therefore, we dismiss Helfrich’s appeal insofar as he attempts to

address the court's October 26, 2011 finding of contempt.

        {¶4}     Helfrich also claims that the trial court’s March 15, 2011 instructions do not

constitute a valid court order.             However, res judicata bars him from relitigating this
Licking App. No. 13CA20                                                                  2


matter, which he previously raised in a writ action. Moreover, the trial court did not find

him in contempt of these instructions in the convictions that are properly before us.

Helfrich’s initial claim is meritless.

       {¶5}    Helfrich primarily argues that the trial court’s 2013 finding of criminal

contempt is not supported by the evidence. But because Helfrich did not provide a

transcript of the contempt trial, he cannot overcome the presumption of validity that

surrounds the court's orders. Moreover, the statements made by Helfrich in the filings

below support the trial court’s determination that they were made for the sole purpose to

intimidate the trial court judge and the Justices of the Supreme Court of Ohio,

embarrass, impede, and obstruct the trial court judge in the performance of his function

as the presiding judge in the case, and to bring the administration of justice into

disrespect.

       {¶6}     Helfrich also complains the trial court denied him due process when it

initially informed him it would consolidate the 21 citations for contempt into one count,

but subsequently considered the citations in three separate counts.           However, he

overlooks the fact that subsequent to its initial pronouncement, the court issued a

superseding contempt order that repackaged the citations into the five counts, three of

which resulted in guilty findings. Therefore, the trial court sufficiently informed Helfrich

of the charges and penalties he was facing so that any restructuring of the citations did

not prejudice his ability to prepare and defend himself against the charges. Therefore,

we reject Helfrich’s claims challenging the propriety of his convictions for criminal

contempt.
Licking App. No. 13CA20                                                                    3


       {¶7}   Helfrich next argues that the trial court erred when it ordered that he be

released under electronic monitoring house arrest for seven days and failed to credit

these seven days towards his 20-day jail sentence.               However, Helfrich has not

established that the trial court abused its discretion in setting house arrest with

electronic monitoring as a condition of his release pending sentencing; nor does the

condition constitute confinement in lieu of bail entitling him to jail-time credit.

       {¶8}   Helfrich finally claims that the trial court erred in assessing all of the costs

against him. We agree because the trial court included costs that were unrelated to the

prosecution of the contempt charges that are the subject of this appeal.

       {¶9}   Therefore, we dismiss Helfrich’s appeal insofar as he attempts to contest

the trial court’s October 26, 2011 contempt finding; we affirm the judgment involving

Helfrich’s 2013 contempt convictions and sentence; and we reverse the judgment

assessing all costs against him and remand for further proceedings.

                                           I. Facts

       {¶10} On March 4, 2011, Judge Richard M. Markus, sitting by assignment in the

Licking County Court of Common Pleas, declared Helfrich to be a vexatious litigator

under R.C. 2323.52. See http://sc.ohio.gov/ Clerk/vexatious/helfrichJ_030411.pdf. The

common pleas court required Helfrich to comply with R.C. 2323.52 by filing an

application for leave to proceed if he proposed to file or continue to assert any civil case

without duly authorized counsel in the Court of Claims of Ohio or any county, municipal,

or common pleas court in the state. Id. We affirmed the trial court’s declaration that

Helfrich is a vexatious litigator because of “overwhelming evidence that [he] files

unnecessary, inappropriate, or supernumerary pleadings and motions” and his
Licking App. No. 13CA20                                                                     4


insistence “on raising and re-raising arguments which have been rejected by the trial

court, and this Court, sometimes repeatedly.” Helfrich v. Madison, 5th Dist. Licking No.

11 CA 26, 2012-Ohio-551, ¶ 62, appeal not accepted for review, 132 Ohio St. 3d 1515,

2012-Ohio-4021, 974 N.E.2d 113.

        {¶11} On March 15, 2011, Judge Markus issued an order setting forth

procedural requirements for Helfrich to obtain leave of court to commence or pursue

any civil case in a state trial court. (OP2) The order appears in Licking County C.P.

case No. 2011 MD 0006, the case in which all of Helfrich’s applications for leave to

proceed were required to be filed. (Id.) The order required that Helfrich’s applications

for leave be typewritten or on printer font and include an attached typewritten or printer

font copy of his pleading for the proposed action and one or more affidavits with any

necessary supporting material to show the factual basis for each claim in the pleading.

(Id.)

        {¶12} After the trial court denied Helfrich's application for leave to file an eviction

action because he failed to comply with the trial court’s March 15, 2011 order, Helfrich

filed an application in this court to appeal that order. He also filed a mandamus claim

challenging that order. (OP6) We denied Helfrich’s application because we were “not

satisfied that these proceedings are not an abuse of process” and there did “not appear

to be reasonable grounds for either of these actions.” (OP8) The Supreme Court of

Ohio dismissed Helfrich’s appeal from our judgment. Helfrich v. State ex rel. Markus,

129 Ohio St. 3d 1446, 2011-Ohio-4217, 951 N.E.2d 1044. Helfrich later filed a petition in

the Supreme Court for writs of prohibition and mandamus against Judge Markus in

which he specifically challenged the propriety of the judge’s March 15, 2011 order. See
Licking App. No. 13CA20                                                                  5

http://www.sconet.state.oh.us/pdf_viewer/pdf_viewer.aspx?pdf=707326.         Pdf.      The

Supreme Court dismissed the cause. State ex rel. Helfrich v. Markus, 132 Ohio St. 3d
1460, 2012-Ohio-3054, 969 N.E.2d 1229.

       {¶13} On October 17, 2011, Judge Markus issued an order requiring Helfrich to

appear and show cause why he should not be held in contempt of court and sanctioned

for “multiple, deliberate violations” of the court’s March 15, 2011 instructions. Following

a hearing, the trial court found Helfrich to be in contempt of court on October 26, 2011

for repeatedly violating its instructions. The trial court decided to “impose no penalty

beyond its warnings about penalties for future contumacious conduct.” On March 12,

2012, we dismissed Helfrich’s appeal from the trial court’s first contempt entry for lack of

a final, appealable order.

       {¶14} On August 30, 2012, Helfrich filed an application in the trial court to

proceed in two separate eviction cases that he had an attorney file on his behalf in the

Licking County Municipal Court. Notwithstanding the trial court’s instructions, Helfrich

did not attach any supporting affidavits to his application.      Id. Helfrich’s application

contained the following unsupported statements:

       [1.] The Supreme Court itself is no better than [Judge] Markus, it had
       denied Helfrich right of review to challenge [Judge] Markus’ actions. In the
       kindest words, Helfrich has filed direct appeals to challenge [Judge]
       Markus’ violations of the statute and the Supreme Court has been lazy,
       unlawful and acted to deny Helfrich’s Constitutional Rights.

       [2.] Let’s cut to the chase, both of these complaints were filed by a
       member of the bar. Helfrich does not apologize to this court for exercising
       his freedom of speech. He knows now that specifically Chief Justice
       Maureen O’Connor is nothing but a lazy hypocrite.

       [3.] [Judge Markus] ha[s] no credibility and * * * make[s] up laws for [his]
       own good.
Licking App. No. 13CA20                                                                6


      [4.] Chief Justice Moyer has acted no better than a dictator in a third world
      country.

      [5.] [Judge] Markus and the Supreme Court have unlawfully utilized their
      positions to deny the right of review, freedom of speech and constitutional
      rights.

      {¶15} After Judge Markus denied Helfrich’s application, Helfrich filed an

application to proceed in one of the previously specified eviction cases on December 4,

2012. Attached to this application were an affidavit from Helfrich as well as unsigned

affidavits bearing the names of Judge Markus, Chief Justice Maureen O’Connor,

Justices Terrence O’Donnell and Judith Lanzinger, and then Justice Robert Cupp,

which had been faxed to them by Helfrich.

      {¶16} The affidavit presented by Helfrich to Judge Markus included the following

unsupported statements:

      [1.] I have used my judicial power and influence to build a house of cards
      to agitate and discriminate against James Helfrich. * * * I will continue to
      harass and discriminate against Mr. Helfrich.

      [2.] I put the burden on Mr. Helfrich to prove he was not a Vexatious
      Litigator * * *. * * * During that trial, I had a pre-conceived opinion of Mr.
      Helfrich, and I formulated questions so I could get answers to support my
      opinion.

      [3.] Since finding Mr. Helfrich a vexatious litigator, I have placed
      instructions in this action, knowing Mr. Helfrich cannot comply.

      [4.] Mr. Helfrich fails to understand that his rights in this country are very
      limited, and as an American citizen, he cannot question wrongs, but must
      comply with them, even though they are intentional to deny him his right of
      remedy and right to defend his real property, guaranteed by the United
      States Constitution.

      [5.] Not only have I suggested that Mr. Helfrich be sued under [R.C.]
      2323.51, I have now taken it upon myself to subpoena witnesses to assist
      opposing counsel in their case-in-chief to collect money from Mr. Helfrich.
Licking App. No. 13CA20                                                                  7


      [6.] [I]f Kristin Rosan testifies as to her damage amount in hours, as a
      well-recognized Judge, I will utilize any method I can to penalize, damage,
      and use my position to punish Mr. Helfrich.

      [7.] I was placed on the lawsuit against Helfrich with a preconceived
      opinion and a directive to find him guilty of Vexatious Litigation.

      {¶17} The affidavits that Helfrich submitted to the Chief Justice and three of the

Justices of the Supreme Court included the following unsupported statements:

      [1.] I have full knowledge that there was not one shred of admissible
      evidence to deem [Helfrich] a Vexatious Litigator.

      [2.] I have full knowledge that the statute of Vexatious Litigation has been
      improperly applied to James Helfrich as a means to retaliate and deter his
      open public criticism of the judicial system.

      [3.] On or about August 15, 2012, Helfrich filed a lawsuit naming me as a
      party to a lawsuit filed in federal court. Case number: 12-CV-726[.] I
      don’t deny any of the allegations to be false.

      [4.] I am fully aware that Judge Richard M. Markus has and will continue
      to deny Helfrich his right to court, right to defend real property, and right to
      review.

      [5.] * * * I have full knowledge that Judge Richard M. Markus and other
      judiciary are provoking and antagonizing Mr. Helfrich.

      [6.] I am fully aware that security at the Supreme Court, as other courts[,]
      have targeted Helfrich as a threat because of his outspoken, yet peaceful
      nature.

      {¶18} On December 6, 2012, Judge Markus granted Helfrich’s application to

proceed, but on that same date, he filed an opinion and order for criminal contempt

citations charging Helfrich with 21 separate acts of criminal contempt relating to his

August 30 and December 4, 2012 applications to proceed.                 Helfrich then filed

applications to proceed in the same cases mentioned in his prior applications, which

became the basis for two additional contempt citations filed by Judge Markus.
Licking App. No. 13CA20                                                                8


      {¶19} On January 14, 2013, Judge Markus issued a superseding order replacing

his three prior contempt citations (including the one filed on December 6, 2012) with five

separate counts of criminal contempt. The first count of the superseding order charged

Helfrich with criminal contempt regarding his August 30, 2012 application to proceed by

not including any affidavit to support his application and by including several scandalous

statements in his application, which were specified in the charge. The second count of

the order charged Helfrich with criminal contempt for filing his December 4, 2012

application to proceed and faxing to Judge Markus an unsigned affidavit bearing his

name and the implicit request that the judge falsely confess to several unsupported

statements. The third count of the order charged Helfrich with criminal contempt for

filing his December 4, 2012 application to proceed and faxing similar affidavits to the

Chief Justice and three Justices of the Supreme Court of Ohio implicitly requesting that

they falsely confess to several unsupported statements. The fourth and fifth counts

charged Helfrich with criminal contempt for filing additional, repetitive applications to

proceed. After Judge Dale Crawford was assigned to hear the contempt matter, he

conducted a trial on February 21 and 22, 2013.

      {¶20} Following trial the court convicted Helfrich of indirect criminal contempt for

making the statements specified in Counts 1, 2, and 3, but released him on his own

recognizance pending sentencing. Terms of release included electronic monitoring,

being precluded from leaving Licking County, and being permitted to leave his home

only with prior approval of the probation department. After Helfrich spent seven days

under electronic monitoring house arrest, the trial court entered a judgment on March 4,

2013, sentencing him to 20 days in jail, a $250 fine, and court costs for each of Counts
Licking App. No. 13CA20                                                                  9


1 and 2, with Count 3 being merged with Count 2 because they related to affidavits filed

in connection with the same application to proceed. The court made the jail sentences

for Counts 1 and 2 concurrent. The trial court found that the state failed to prove the

criminal contempt it alleged in Counts 4 and 5. The trial court also gave Helfrich the

option of submitting a paper on the importance of an independent judiciary in the United

States in lieu of the fine.

       {¶21} Helfrich sought and received a stay of the execution of his sentence

pending appeal upon the filing of a $5,000 property or surety bond.              Ultimately,

however, he did not post the bond, and he served his 20-day jail sentence and

submitted the essay specified by the trial court in lieu of paying the fine.

       {¶22} We granted Helfrich’s application to proceed with an appeal from the trial

court’s judgment finding him in contempt and imposing sentence, and granted his

motion to stay the trial court order imposing court costs. After the completion of briefing,

we denied the state’s motion to dismiss this appeal as moot.

       {¶23} This cause is now before the court on Helfrich’s appeal.

                              II. ASSIGNMENTS OF ERROR

       {¶24} Helfrich assigns the following errors for our review:

       I.      ARE JUDGE MARKUS’ INSTRUCTIONS OF MARCH 15, 2011 A
               VALID ORDER?

       II.     DID THE TRIAL COURT ERROR ON OCTOBER 26, 2011 WHEN
               IT FOUND HELFRICH IN CONTEMPT OF COURT FOR NOT
               FOLLOWING JUDGE MARKUS’ INSTRUCTIONS?

       III.    DID THE TRIAL COURT FAIL TO INFORM HELFRICH OF THE
               CHARGES AND PENALTIES[?]
Licking App. No. 13CA20                                                                 10


         IV.     CAN HELFRICH BE FOUND IN CRIMINAL CONTEMPT OF
                 COURT FOR NOT FOLLOWING JUDGE MARKUS’ MARCH 15
                 2011 INSTRUCTIONS[?]

         V.      THE STATE FAILED TO MEET ITS BURDEN OF PROOF FOR
                 CONTEMPT.[.]

         VI.     LAW AND ARGUMENT

         VII.    DID THE TRIAL COURT ERR WHEN IT DID NOT SPLIT COURT
                 COSTS AS HELFRICH PREVAILED ON A NUMBER OF
                 ISSUES[?]

         VIII.   DID THE TRIAL COURT ERR WHEN IT ORDERED HELFRICH
                 INTO HOUSE ARREST FOR SEVEN DAYS UNDER
                 ELECTRONIC MONITORING PENDING SENTENCE[?]

         IX.     DID THE STATE MEET ITS BURDEN OF PROOF THAT
                 HELFRICH INTENTIONALLY INTENDED TO DEFY A COURT
                 ORDER OR BRING THE ADMINISTRATION OF JUSTICE INTO
                 DISRESPECT OR OBSTRUCT THE COURT IN ITS
                 PERFORMANCE[?]

         X.      IS AN APPLICATION TO PROCEED A PENDING CASE OR A
                 CIVIL ACTION THAT CONTEMPT OF COURT CAN BE
                 BROUGHT[?]

         XI.     DID JUDGE MARKUS COERCE, AGGRAVATE OR INSTIGATE
                 HELFRICH’S ALLEGED CRIMINAL CONDUCT[?]

         XII.    DID THE TRIAL COURT ERR WHEN IT DID NOT CREDIT SEVEN
                 DAYS OF HOUSE ARREST TO THE TWENTY DAY JAIL
                 SENTENCE[?]

         {¶25} For ease of analysis, we will address these assignments of error out of

order.

                                III. LAW AND ANALYSIS
                                   A. Mootness
         {¶26} The state first claims that we should dismiss this appeal because

Helfrich’s satisfaction of his jail sentence and submission of an essay in lieu of the fine

renders it moot. In general, “[w]here a defendant, convicted of a criminal offense, has
Licking App. No. 13CA20                                                                11


voluntarily paid the fine or completed the sentence for that offense, an appeal is moot

when no evidence is offered from which an inference can be drawn that the defendant

will suffer some collateral disability or loss of civil rights from such judgment or

conviction.” State v. Wilson, 41 Ohio St. 2d 236, 325 N.E.2d 236 (1975), syllabus.

       {¶27} Nevertheless, “[t]he completion of a sentence is not voluntary and will not

make an appeal moot if the circumstances surrounding it demonstrate that the appellant

neither acquiesced in the judgment nor abandoned the right to appellate review, that the

appellant has a substantial stake in the judgment of conviction, and that there is subject

matter for the appellate court to decide.” Cleveland Hts. v. Lewis, 129 Ohio St. 3d 389,

2011-Ohio-2673, 953 N.E.2d 278, paragraph one of the syllabus.

       {¶28} For the reasons previously stated in our entry denying the state’s motion

to dismiss, which include that Helfrich sought a stay of the execution of his sentence

and that he suffers collateral disabilities and loss of civil rights from the criminal

contempt convictions, Helfrich has established that he neither acquiesced in the

judgment nor abandoned his rights to appellate review. Moreover, because the trial

court’s order that Helfrich pay costs has been stayed, there would still be some relief

that we could grant on appeal even if the remainder of the judgment could not be

reversed. Compare State v. Collins, 7th Dist. Mahoning No. 12 MA 157, 2013-Ohio-

5642, ¶ 16 (“But when the defendant has yet to pay his fine and costs, the appeal is not

moot because there is still some relief that can be granted on appeal”). Therefore, we

reaffirm our rejection of the state’s claim that this appeal is moot.

                   B. Appeal from October 26, 2011 Contempt Finding
Licking App. No. 13CA20                                                                   12


         {¶29} In his second assignment of error, Helfrich asserts that the trial court erred

in finding him in contempt in its October 26, 2011 entry. As we noted in dismissing his

previous attempt to appeal this entry, this is not a final, appealable order.

         {¶30} Courts are unanimous in holding that a contempt finding is not final until

(1) the trial court finds the alleged contemnor in contempt, and (2) the trial court

imposes sanctions.       See generally Heckathorn v. Heckathorn, 5th Dist. Stark No.

2006CA189, 2007-Ohio-5520, ¶ 8, and cases cited therein; Home Savings & Loan Co.

v. Avery Place, LLC, 5th Dist. Delaware No. 11 CAE 03 0024, 2011-Ohio-4774, ¶ 17.

         {¶31} The trial court has never imposed sanctions for the October 26, 2011

contempt finding. Moreover, in its March 4, 2013 judgment entry, which is the primary

subject of this appeal, the trial court emphasized that it did not consider the 2011

contempt finding in imposing the sanctions on his subsequent criminal contempt

convictions to enhance Helfrich’s sentence on those convictions; instead it considered

him as a first-time offender under R.C. 2705.05. Thus, no prejudicial error resulted from

the 2011 contempt finding for purposes of our consideration of the merits of the 2013

contempt findings and sentence that form the primary focus of this appeal.

         {¶32} Therefore, insofar as Helfrich attempts to appeal from the trial court’s 2011

contempt finding, we dismiss this portion of his appeal for lack of a final, appealable

order. We lack jurisdiction to address the merits of Helfrich’s second assignment of

error.

                         C. March 15, 2011 Trial Court Instructions
Licking App. No. 13CA20                                                                   13


       {¶33} In his first assignment of error, Helfrich challenges the propriety of the trial

court’s order setting forth procedural requirements for his applications to proceed after

being declared a vexatious litigator.

       {¶34} “Res judicata bars relitigation of a matter that was raised or could have

been raised on direct appeal when a final, appealable order was issued in accordance

with the law at the time.” State v. Griffin, 138 Ohio St. 3d 108, 2013-Ohio-5481, 4
N.E.3d 989, ¶ 3. Helfrich previously raised the issue of the propriety of the trial court’s

instructions in an application to proceed that we denied and a writ case against Judge

Markus in the Supreme Court of Ohio. Helfrich, 132 Ohio St. 3d 1460, 2012-Ohio-3054,

969 N.E,2d 1229. Although the first of these actions was not appealable because of

R.C. 2323.52(G), the latter action was.

       {¶35} To be sure, Helfrich is correct that as a general proposition, a trial court

cannot take judicial notice of proceedings in another case, the rationale being that the

appellate court cannot review whether the trial court correctly interpreted the prior case

because the record of the prior case is not before the appellate court. Hurst v. Hurst,

5th Dist. Licking No. 12-CA-70, 2013-Ohio-2674, ¶ 81. But both the trial court and this

court can take judicial notice of the filings in Helfrich’s Supreme Court writ case, which

are readily accessible from the court’s website. See, e.g., State ex rel. Everhart v.

McIntosh, 115 Ohio St. 3d 195, 2007-Ohio-4798, 974 N.E.2d 516, ¶ 8, 10 (court can

take judicial notice of judicial opinions and public records accessible from the internet).

In fact, it appears that the pertinent filings in the Supreme Court case were before the

trial court because they are listed in the state’s amended exhibit list for the criminal

contempt trial. (OP110, Exs. 2L and 2M) The only reason they are not included in the
Licking App. No. 13CA20                                                                 14


appellate court record is because Helfrich did not order the contempt hearing transcript

and exhibits be transmitted as part of the record. App.R. 9(B).

       {¶36} Moreover, even assuming that res judicata does not bar Helfrich from

attempting to relitigate the propriety of Judge Markus’s order setting forth procedural

requirements for his applications to proceed, he fails to establish how the instructions

prejudiced him. In the convictions that are properly before this court, the trial court did

not find him in contempt for failing to follow the instructions. And he could have followed

these instructions without including the scandalous, unsupported statements included in

his applications to proceed and accompanying affidavits.            Contrary to Helfrich's

contentions, nothing in these instructions directed him to include the type of statements

found in these affidavits.    Therefore, any error in the judge’s instructions did not

prejudice him. See State v. Taylor, 5th Dist. Holmes No. 12 CA 18, 2013-Ohio-5751, ¶

55 (appellant has the burden to demonstrate prejudicial error); Painter and Pollis, Ohio

Appellate Practice, Section 7:20 (2013) (“App.R. 12(B) provides that the court of

appeals must affirm the judgment of the court below and enter final judgment for the

appellee if it finds no prejudicial error in any of the particulars assigned and argued in

appellant’s brief and that the appellee is entitled to judgment as a matter of law”).

       {¶37} Finally, while the General Assembly may prescribe procedures for judicial

determination of indirect criminal contempt, see, e.g., Caldwell v. Caldwell, 4th Dist.

Gallia No. 02CA17, 2003-Ohio-1752, there is no indication that any statute precludes a

trial court from prescribing supplemental procedures when appropriate for a specific

vexatious litigator.   Given Helfrich’s numerous illegible, handwritten, repetitive, and
Licking App. No. 13CA20                                                                      15


meritless filings, the trial court was justified in issuing the instructions requiring

typewritten applications supported by affidavits.

       {¶38} Therefore, we overrule Helfrich’s first assignment of error.

                               D. Indirect Criminal Contempt

       {¶39} Helfrich’s third, fourth, fifth, sixth, ninth, tenth, and eleventh assignments

of error assert that the trial court erred in finding him guilty of indirect criminal contempt.

       {¶40} The highly deferential standard of review for a contempt finding is abuse

of discretion. State ex rel. Cincinnati Enquirer v. Hunter, 138 Ohio St. 3d 51, 2013-Ohio-

5614, 3 N.E.3d 179, ¶ 29; Dobbins v. Evans, 5th Dist. Stark No. 2011CA00171, 2012-

Ohio-898, ¶ 12. A trial court abuses its discretion when it is unreasonable, arbitrary, or

unconscionable. Cullen v. State Farm Mut. Auto. Ins. Co., 137 Ohio St. 3d 373, 2013-

Ohio-4733, 999 N.E.2d 614, ¶ 19.

       {¶41} Contempt is “conduct which brings the administration of justice into

disrespect, or which tends to embarrass, impede or obstruct a court in the performance

of its functions.” Windham Bank v. Tomasczyk, 27 Ohio St. 2d 55, 271 N.E.2d 815

(1971), paragraph one of the syllabus. Contempt proceedings are classified as civil or

criminal based on the purpose to be served by the sanction. State ex rel. Corn v.

Russo, 90 Ohio St. 3d 551, 554-555, 740 N.E.2d 265 (2001). “Civil contempt sanctions

are designed for remedial or coercive purposes and are often employed to compel

obedience to a court order[;] [c]riminal contempt sanctions, however, are punitive in

nature and are designed to vindicate the authority of the court.” Id. at 555. Contempt

may also be direct or indirect, with indirect contempt defined as behavior which occurs
Licking App. No. 13CA20                                                                  16


outside the presence of the court that demonstrates a lack of respect for the court or its

lawful orders. Dobbins at ¶ 13.

       {¶42} The trial court determined that Helfrich was guilty of indirect criminal

contempt by filing the applications to proceed and accompanying affidavits, which

contained the previously specified scandalous, unsupported statements:

              The Court specifically finds, beyond a reasonable doubt, that Mr.
       Helfrich committed contempt when he knowingly filed States Exhibit 10A
       (Count 1) and State’s Exhibit 11 (Counts 2 and 3) for the sole purpose to
       intimidate Judge Markus and the Justices of the Supreme Court, and bring
       the administration of justice into disrespect. The documents further tend
       to embarrass, impeded and obstructed Judge Markus in the performance
       of his function as the presiding judge on Licking County Case No. 2011
       MD 0006. The Court finds that Mr. Helfrich has the right to criticize Judge
       Markus and/or the Justices of the Supreme Court. But, the documents
       taken as a whole were not filed with the purpose to exercise his First
       Amendment right, but to intimidate, impede and obstruct the Court.

       {¶43} In Helfrich’s fifth, sixth, and ninth assignments of error, he claims that the

state did not meet its burden of proof for contempt and that his statements were

constitutionally protected. The trial court specified that it based its findings of indirect

criminal contempt regarding Helfrich’s filed applications on its review of “all of the

evidence” in the case, but we do not have all of the evidence in the record on appeal

because Helfrich did not order a transcript of the trial court’s two-day bench trial.

       {¶44} An appellant bears the burden of providing the reviewing court with a

record of the facts, testimony, and evidentiary matters that are necessary to support the

designated assignments of error. Taylor, 5th Dist. Holmes No. 12 CA 18, 2013-Ohio-

5751, at ¶ 75, citing App.R. 9(B) (“the appellant shall in writing order from the reporter a

complete transcript or a transcript of such parts of the proceedings not already on file as

he deems necessary for inclusion in the record”).         “When portions of the transcript
Licking App. No. 13CA20                                                               17


necessary for resolution of assigned errors are omitted from the record, the reviewing

court has nothing to pass upon and thus, as to the assigned errors, the court has no

choice but to presume the validity of the lower court’s proceedings, and affirm.” Knapp

v. Edwards Laboratories, 61 Ohio St. 2d 197, 199, 400 N.E.2d 384 (1980); State ex rel.

Duncan v. Middlefield, 120 Ohio St. 3d 313, 2008-Ohio-6200, 898 N.E.2d 952, ¶ 28; see

also Murray v. Murray, 5th Dist. Licking No. 01-CA-00084, 2002-Ohio-2505 (applying

this general principle in a case in which a contempt hearing transcript was not filed as

part of the appellate record). Insofar as Helfrich argues that the evidence does not

support the trial court’s finding of indirect criminal contempt, his failure to submit a

complete transcript of all the testimony and evidence the court considered in its

determination is thus fatal to his claims.

       {¶45} Moreover, the limited record before this court supports the trial court’s

finding of indirect criminal contempt.       “To sustain an indirect criminal contempt

adjudication, there must be evidence by which a reasonable trier of fact could find

beyond a reasonable doubt that an accused contemnor intended to bring the

administration of the law into disrepute and disregard or otherwise intentionally impede,

embarrass or obstruct the court in the performance of its functions”; this intent “may be

shown by circumstantial evidence.” State v. Baumgartner, 6th Dist. Ottawa No. OT-06-

046, 2008-Ohio-971, ¶ 97. Although judges must necessarily withstand rude comments

and insolent behavior, statements accusing judges of dishonesty and misconduct in

court filings may establish behavior so outrageous that it constitutes an attack on the

legal system, which is contemptuous. Id.
Licking App. No. 13CA20                                                                 18

       {¶46} Comparable to the statements upheld as contemptuous in Baumgartner,

Helfrich’s statements were made in court filings and falsely accused Judge Markus,

Chief Justice O’Connor and several Justices of the Supreme Court of Ohio, and the late

Chief Justice Moyer, of laziness, unlawful behavior, and bias. There is not an inkling of

credible evidence in the record before us that any of the pertinent statements made by

Helfrich are truthful, i.e. supported by facts.

       {¶47} We overrule Helfrich’s fifth, sixth, and ninth assignments of error.

       {¶48} In Helfrich’s third and a portion of his fifth assignments of error, he claims

that the trial court erred in failing to inform him of the charges and penalties. The

requirements of due process apply to both civil and criminal contempt proceedings.

Sano v. Sano, 5th Dist. Stark No. 2010CA00252, 2011-Ohio-2110, ¶ 13, citing In re

Oliver, 333 U.S, 257, 274-275, 68 S. Ct. 499, 92 L. Ed. 682 (1948). Due process and

R.C. 2725.03 require that a person charged with indirect contempt be provided

adequate notice, time to prepare any defense, and an opportunity to be heard. Goe v.

Goe, 5th Dist. Stark No. 2006CA00341, 2007-Ohio-6767, ¶ 30. For indirect criminal

contempt charges, the accused must have notice that the court may impose criminal

penalties. See Oak Hill Banks v. Ison, 4th Dist. Jackson No. 03CA5, 2003-Ohio-5547, ¶

20, citing Mosler v. United Auto., Aerospace, & Agr. Implement Workers of Am., 91 Ohio

App.3d 840, 845, 633 N.E.2d 1193 (12th Dist. 1993).

       {¶49} Helfrich claims that at a show-cause hearing held by the trial court on

December 14, 2012, the trial court advised him that the 21 criminal contempt citations

specified in Judge Markus’s December 6, 2012 order would be considered as one count

of contempt, with a maximum penalty of 30 days in jail, a $250 fine, and court costs; but
Licking App. No. 13CA20                                                                  19


the trial court ultimately considered those citations as three counts, for which he

received the maximum penalty of 30 days in jail, a $250 fine, and court costs on two of

those counts.

       {¶50} Helfrich is correct that the trial court ultimately considered the 21 citations

as three different counts, instead of the one count it suggested at the show-cause

hearing. Nevertheless, Judge Markus later issued a superseding contempt order that

repackaged the 21 counts as the three counts that the trial court ultimately relied on to

find Helfrich guilty of contempt. Helfrich was sufficiently notified that criminal penalties

may be imposed. Oak Hill Banks, supra.

       {¶51} There is also no indication on the record that the trial court’s statements at

the show-cause hearing in any way prejudiced Helfrich’s ability to defend against the

charges at the hearing. Again, we are hampered by the lack of a transcript of the

contempt proceedings, and we must presume the validity of them.             See Logan v.

Holcomb, 3d Dist. Marion No. 9-12-61, 2013-Ohio-2047, ¶ 42 (claimed deprivation of

procedural due process rights is waivable).

       {¶52} Helfrich also claims that because the state brought all counts of criminal

contempt under R.C. 2705.02, he did not have notice of indirect criminal contempt

under common-law concepts. Judge Markus’s superseding order, however, did not

specify that it was limited to R.C. 2705.02, and common pleas courts have both inherent

and statutory authority to punish contempts. Burt v. Dodge, 65 Ohio St. 3d 34, 35, 599
N.E.2d 693 (1992). We conclude he had sufficient notice of the charges.

       {¶53} Therefore, we overrule Helfrich’s third and fifth assignments of error.
Licking App. No. 13CA20                                                                  20


       {¶54} In his fourth assignment of error, Helfrich asserts that he could not be

found in criminal contempt for not following Judge Markus’s March 15, 2011

instructions. In his eleventh assignment of error, Helfrich contends that Judge Markus

coerced, aggravated, or instigated Helfrich’s criminal conduct. As noted previously, the

propriety of Judge Markus’s instructions are not before this court, and Helfrich’s claimed

errors flow from the erroneous premise that he was found in contempt of those

instructions in the trial court’s May 4, 2013 judgment. He was not found in contempt for

failing to follow the instructions. Furthermore, there is no credible evidence that Judge

Markus coerced, aggravated, or instigated his criminal conduct by issuing the

instructions. Helfrich’s fourth and eleventh assignments of error are overruled.

       {¶55} In his tenth assignment of error, Helfrich claims that an application to

proceed does not constitute a document that can serve as the basis for contempt of

court. Again, Helfrich takes an unsupported myopic view of a common pleas court’s

contempt powers, which are not limited to court filings in pending litigation. As noted

previously, contempt broadly encompasses “conduct which brings the administration of

justice into disrespect, or which tends to embarrass, impede or obstruct a court in the

performance of its functions.” Windham Bank, 27 Ohio St. 2d 55, 271 N.E.2d 815, at

paragraph one of the syllabus. The sole case cited by Helfrich in support of his claim

does not require a contrary result. See Mayer v. Bristow, 91 Ohio St. 3d 3, 740 N.E.2d
656 (2000). Therefore, Helfrich’s tenth assignment of error is overruled.

       {¶56} Based on the foregoing, the trial court did not abuse its discretion in

finding Helfrich guilty of indirect criminal contempt for his statements in his applications
Licking App. No. 13CA20                                                                   21


to proceed. Helfrich’s third, fourth, fifth, sixth, ninth, tenth, and eleventh assignments of

error are overruled.

                          E. Electronic monitoring house arrest

       {¶57} In his eighth assignment of error, Helfrich contends that the trial court

erred when it ordered him into electronic monitoring house arrest pending sentence for

seven days after he was convicted.

       {¶58} Under Crim.R. 46(B)(3), a trial court may impose house arrest and

electronic monitoring as a condition of bail.      The purpose of bail is to secure the

attendance of the defendant at a court proceeding, and trial courts have discretion to

impose conditions on bail, including electronic monitoring house arrest.          See, e.g.,

Smith v. Leis, 165 Ohio App. 3d 581, 2006-Ohio-450, 847 N.E.2d 485, ¶ 17 (1st Dist.).

Without a transcript of the contempt trial, we must presume that the evidence presented

at trial supported the trial court’s imposition of electronic monitoring house arrest as a

condition of Helfrich’s postconviction release on bail pending sentencing. There is also

no evidence in the limited record provided that establishes that the trial court’s

imposition of this condition was unreasonable, arbitrary, or unconscionable. Therefore,

we overrule Helfrich’s eighth assignment of error.

       {¶59} In Helfrich’s twelfth assignment of error, he asserts that the trial court

erred when it did not credit the seven days he spent released on electronic monitoring

house arrest pending sentencing to his concurrent 20-day jail sentences for indirect

criminal contempt.      But electronic monitoring house arrest as a condition for

presentence release on bail is not the type of confinement that justifies credit for time

served. See State v. Gowdy, 7th Dist. Mahoning No. 07 MA 103, 2008-Ohio-1533, ¶
Licking App. No. 13CA20                                                                   22

25, and cases cited therein; see also State v. Delaney, 12th Dist. Warren No. CA2012-

11-124, 2013-Ohio-2282, ¶ 8, citing State v. Gapen, 104 Ohio St. 3d 358, 2004-Ohio-

6548, 819 N.E.2d 1047, ¶ 72 (pretrial electronic monitored house arrest does not

constitute confinement for the purpose of receiving jail-time credit).       Therefore, we

overrule Helfrich’s twelfth assignment of error.

                                         F. Costs

       {¶60} In his seventh assignment of error, Helfrich asserts that the trial court

erred when it did not split costs when he prevailed on some of the charges. The trial

court ordered Helfrich to pay all of the costs. These costs total $1,140.84, and include

charges that predate the contempt charges for which he was ultimately convicted and

which are the subject of this appeal.

       {¶61} R.C. 2947.23 mandates that court costs shall be assessed against all

convicted defendants in criminal cases. R.C. 2947.23(A)(1)(a) (“In all criminal cases,

including violations of ordinances, the judge or magistrate shall include in the sentence

the costs of prosecution, including any costs under section 2947.231 of the Revised

Code, and render a judgment against the defendant for such costs”); State v. White,

103 Ohio St. 3d 580, 2004-Ohio-5989, 817 N.E.2d 393, ¶ 8; State v. Green, 5th Dist.

Knox No. 08-CA-20, 2009-Ohio-2065, ¶ 107.

       {¶62} The costs specified in the trial court filing include costs that are not related

to the prosecution of the contempt charges that are the subject of this appeal.

Moreover, a convicted defendant should not be liable for those costs associated with

the charges on which the defendant was acquitted. See State v. Karasek, 2d Dist.

Montgomery Nos. 17408 and 17563, 2002-Ohio-2616, 2002 WL 1041939, *6.
Licking App. No. 13CA20                                                                     23


       {¶63} Therefore, the trial court erred in ordering Helfrich to pay costs that were

not related to the prosecution of the indirect criminal contempt charges for which he was

convicted. We sustain Helfrich’s seventh assignment of error and remand the cause to

the trial court to enter an award of costs that is consistent with the applicable law.

                                    IV. CONCLUSION

       {¶64} We decline to address Helfrich’s second assignment of error because we

lack jurisdiction to consider his appeal of the trial court’s October 26, 2011 contempt

finding without any imposition of sanctions.        That portion of Helfrich’s appeal is

dismissed.

       {¶65} Having overruled Helfrich’s first, third, fourth, fifth, sixth, eighth, ninth,

tenth, eleventh, and twelfth assignments of error, we affirm the March 4, 2013 judgment

finding him guilty of indirect criminal contempt, sentencing him to jail, and fining him.

       {¶66} Having sustained Helfrich’s seventh assignment of error, we reverse that

part of the trial court’s judgment ordering Helfrich to pay all costs, and remand the

cause to that court to conduct further proceedings consistent with this opinion.

       APPEAL DISMISSED IN PART,
       JUDGMENT AFFIRMED IN PART,
       JUDGMENT REVERSED IN PART,
       AND CAUSE REMANDED
Licking App. No. 13CA20                                                                     24




                                    JUDGMENT ENTRY

      It is ordered that the APPEAL IS DISMISSED IN PART, THE JUDGMENT IS
AFFIRMED IN PART AND REVERSED IN PART, and that the CAUSE IS REMANDED.
Appellant and Appellee shall split the costs.

       The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the Licking
County Court of Common Pleas to carry this judgment into execution.

        IF A STAY OF EXECUTION OF SENTENCE AND RELEASE UPON BAIL HAS
BEEN PREVIOUSLY GRANTED BY THE TRIAL COURT OR THIS COURT, it is
temporarily continued for a period not to exceed sixty days upon the bail previously
posted. The purpose of a continued stay is to allow Appellant to file with the Supreme
Court of Ohio an application for a stay during the pendency of proceedings in that court.
If a stay is continued by this entry, it will terminate at the earlier of the expiration of the
sixty day period, or the failure of the Appellant to file a notice of appeal with the
Supreme Court of Ohio in the forty-five day appeal period pursuant to Rule II, Sec. 2 of
the Rules of Practice of the Supreme Court of Ohio. Additionally, if the Supreme Court
of Ohio dismisses the appeal prior to expiration of sixty days, the stay will terminate as
of the date of such dismissal.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of
the Rules of Appellate Procedure.

* Abele, P.J. & McFarland, J.: Concur in Judgment and Opinion.
Licking App. No. 13CA20                                                                   25


                                          For the Court


                                          BY: ________________________
                                              William H. Harsha, Judge *



                                 NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing
with the clerk.


* William H. Harsha, Peter B. Abele, and Matthew W. McFarland, Judges of the Fourth
Appellate District, sitting by assignment of The Supreme Court of Ohio in the Fifth Appellate
District.